DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Patch on 2/01/2002.
The application has been amended as follows:
 
Claim 1. Method of preparing a nanomaterial containing 80 to 100 mole % of TiO2 and 0 to 20% of another metal or semi-metal oxide chosen 2…. 

2. (Original) Method according to claim 1, in which the material synthesis step a) comprises the following steps:
a1) preparing an acid aqueous solution of the non-ionic surfactant,
a2) adding the titanium oxide precursor or the mixture of the titanium oxide precursor and the precursor of the other oxide to the acid aqueous solution of the non-ionic surfactant, and a precipitate then forms,
stirring the reaction medium so as to dissolve the precipitate formed in step a2) then polymerizing the titanium oxide precursor or the mixture of the titanium oxide precursor and the precursor of the other oxide,
a4) placing the reaction medium from step a3) under static conditions for at least 24h, and then
a5) recovering firstly a material composed of 80 to 100 mole % TiO2 and 0 to 20 mole % of the other oxide, and secondly a residual solution.

3.    (Previously presented) Method according to claim 1, in which step b) is performed in situ step a.

Claim 7.  Nanomaterial obtainable by the method according to claim 1 composed of 80 to 100 mole % of TiO2 and 0 to 20 mole % of another metal or semi-metal oxide chosen from among SiO2, ZrO2, WO3, ZnO and AI2O3 and Fe2O3, 

8.    (original) Nanomaterial according to claim 7, characterized in that is composed of 80 to 95 mole % of TiO2 and 5 to 20 mole % of another metal or semi-metal oxide chosen from SiO2, ZrO2, WO3, ZnO and AI2O3 and Fe2O3, 

10.    (previously presented) The method according to claim 9, characterized in that the compounds are chosen from dyes, pharmaceutical active constituents, herbicides, pesticides, fungicides, hormones, saccharides, 


Allowable Subject Matter

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774